Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  		
      Claims Rejection Under 35 USC - 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2-11 and 18-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Peek et al (2015/0185765).
Regarding claim 1, Peek et al discloses clasp assembly and data interconnection for wearable computing devices comprises a front frame (210) having a first end piece (lens frame (220) include image display component) to connect to a first temple arm (230) (temple (230) includes power supply and computing component (232); said computing components may comprises memory, processor cores, network connectivity 
Regarding claim 2, Peek et al discloses the second electrical contact comprises an elongated strip of conductive material oriented longitudinally along the first slide path (see figures 2A, 2B and para. [0025] – [0029]).
Regarding claim 4, Peek et al discloses the first connection surface defines a plane intersecting a longitudinal axis of the first temple arm (see figures 2A, 2B and para. [0025] – [0029]). 
Regarding claim 5, Peek et al discloses a bridge to extend across a nose of a wearer; and wherein the first end connector is mateable with the first end piece by sliding the first end connector relative to the first end piece along the first slide path in a first slide direction extending away from the bridge and towards the first end piece (see figures 2A, 2B and para. [0025] – [0029]).
.
Regarding claim 7, Peek et al discloses the first electrical contact is physically coupled to a casing; and the first end piece comprises a depression shaped to receive the casing to secure the first electrical contact to the front frame (see figures 2A, 2B and para. [0025] – [0029]).
Regarding claim 8, Peek et al discloses a second end piece to connect to a second temple arm; and the glasses frame further comprises: a fifth electrical contact physically coupled to the front frame at the second end piece; and the second temple arm having a second end connector to connect to the second end piece, the second end connector slideably mateable with the second end piece along a second slide path, the second end connector having a sixth electrical contact disposed along at least a respective portion of a second connection surface of the second end connector, the sixth electrical contact to electrically connect with the fifth electrical contact when the second end connector is slideably mated with the second end piece (see figures 2A, 2B and para. [0025] – [0029]).

Regarding claim 10, Peek et al discloses the second connection surface defines a plane intersecting a longitudinal axis of the second temple arm (see figures 2A, 2B and para. [0025] – [0029]).
Regarding claim 11, Peek et al discloses one or more of: the first end connector is mateable with the first end piece by sliding the first end connector relative to the first end piece along the first slide path in a respective first slide direction extending away from the second end piece and towards the first end piece; and the second end connector is mateable with the second end piece by sliding the second end connector relative to the second end piece along the second slide path in a second slide direction extending away from the first end piece and towards the second end piece (see figures 2A, 2B and para. [0025] – [0029]).
Regarding claim 18, Peek et al discloses the portion of the first connection surface comprises an adaptor connection surface of an adaptor, the adaptor to electrically connect a printed circuit board (PCB) receivable inside the first temple arm to the first electrical contact, the adaptor comprising the second electrical contact and a PCB contact electrically connected to the second electrical contact, the PCB contact to electrically connect to at least one conductive trace carried by the PCB (see figures 2A, 2B and para. [0025] – [0029]).

Regarding claim 20, Peek et al discloses the adaptor further comprises a support member protruding from the adaptor connection surface in a same direction as the PCB contact, the support member to mechanically connect to the PCB to mechanically strengthen a connection of the PCB to the adaptor (see figures 2A, 2B and para. [0025] – [0029]).

Claims Rejection Under 35 USC - 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 2-11 and 18-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Agnoli et al (2010/0296045).
Regarding claim 1, Agnoli et al discloses digital memory device imbedded in the temple pieces of eyewear comprises a front frame (10) having a first end piece (20) (Para. [0025] a frame10 and integrally formed temples 18 can provide without out a hinge joining the temple 18 to the frame 10) to connect to a first temple arm (18); a first electrical contact physically coupled to the front frame at the first end piece (see para.[0035] the cavity 32 in frame 10 may comprise a USB series…); and the first temple arm (22) having a first end connector (USB device 24) to connect to the first end piece, the first end connector (USB device 24) slideably mateable with the first end piece along a first slide path, the first end connector having a second electrical contact disposed along at least a portion of a first connection surface of the first end connector, the second electrical contact to electrically connect with the first electrical contact when the first end connector is slideably mated with the first end piece (see figures 4, 5 and para. [0025] – [0038]).  
Regarding claim 2, Agnoli et al discloses the second electrical contact comprises an elongated strip of conductive material oriented longitudinally along the first slide path (see figures 4, 5 and para. [0025] – [0038]).  
Regarding claim 4, Agnoli et al discloses the first connection surface defines a plane intersecting a longitudinal axis of the first temple arm (see figures 4, 5 and para. [0025] – [0038]).  

Regarding claim 6, Agnoli et al discloses the first end piece comprises a wall extending along at least a portion of a perimeter of the first end piece, the wall having a groove in an inner side of the wall; and the first end connector comprises a rib protruding from an outer side surface of the first end connector, the rib slideably receivable in the groove to allow the first end connector to mate with the first end piece (see figures 4, 5 and para. [0025] – [0038]).  
Regarding claim 7, Agnoli et al discloses the first electrical contact is physically coupled to a casing; and the first end piece comprises a depression shaped to receive the casing to secure the first electrical contact to the front frame (see figures 4, 5 and para. [0025] – [0038]).  
Regarding claim 8, Agnoli et al discloses the front frame further comprises a second end piece to connect to a second temple arm; and the glasses frame further comprises: a fifth electrical contact physically coupled to the front frame at the second end piece; and the second temple arm having a second end connector to connect to the second end piece, the second end connector slideably mateable with the second end piece along a second slide path, the second end connector having a sixth electrical contact disposed along at least a respective portion of a second connection surface of the second end connector, the sixth electrical contact to electrically connect with the fifth 
Regarding claim 9, Agnoli et al discloses the sixth electrical contact comprises an elongated strip of conductive material oriented longitudinally along the second slide path (see figures 4, 5 and para. [0025] – [0038]).  
Regarding claim 10, Agnoli et al discloses the second connection surface defines a plane intersecting a longitudinal axis of the second temple arm (see figures 4, 5 and para. [0025] – [0038]).  
Regarding claim 11, Agnoli et al discloses one or more of: the first end connector is mateable with the first end piece by sliding the first end connector relative to the first end piece along the first slide path in a respective first slide direction extending away from the second end piece and towards the first end piece; and the second end connector is mateable with the second end piece by sliding the second end connector relative to the second end piece along the second slide path in a second slide direction extending away from the first end piece and towards the second end piece (see figures 4, 5 and para. [0025] – [0038]).  
Regarding claim 18, Agnoli et al discloses the portion of the first connection surface comprises an adaptor connection surface of an adaptor, the adaptor to electrically connect a printed circuit board (PCB) receivable inside the first temple arm to the first electrical contact, the adaptor comprising the second electrical contact and a PCB contact electrically connected to the second electrical contact, the PCB contact to electrically connect to at least one conductive trace carried by the PCB (see figures 4, 5 and para. [0025] – [0038]).  

Regarding claim 20, Agnoli et al discloses the adaptor further comprises a support member protruding from the adaptor connection surface in a same direction as the PCB contact, the support member to mechanically connect to the PCB to mechanically strengthen a connection of the PCB to the adaptor (see figures 4, 5 and para. [0025] – [0038]).  

				   Allowable Subject Matter		
	Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 13-17 objected to as being dependent upon the above objected claim.			
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG XUAN DANG whose telephone number is (571) 272-2326.  The examiner can normally be reached on Monday to Friday from 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thomas Pham, can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


9/21							    /Hung X Dang/
Primary Examiner, Art Unit 2872